IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT JACKSON

                            JUNE 1997 SESSION
                                                     FILED
                                                        July 16, 1997

                                                     Cecil Crowson, Jr.
                                  )                 Appellate C ourt Clerk

STATE OF TENNESSEE,               )
                                  ) C.C.A. No. 02C01-9606-CC-00203
      Appellee,                   )
                                  ) Gibson County
V.                                )
                                  ) Honorable Dick Jerman, Jr., Judge
                                  )
COURTNEY PRICE,                   ) (Sentencing)
A.K.A. COURTNEY                   )
ROBERTSON,                        )
                                  )
      Appellant.                  )




FOR THE APPELLANT:                   FOR THE APPELLEE:

Tom W. Crider                        Charles W. Burson
District Public Defender             Attorney General & Reporter

J. Diane Stoots                      Deborah A. Tullis
Assistant Public Defender            Assistant Attorney General
107 South Court Square               450 James Robertson Parkway
Trenton, TN 38382                    Nashville, TN 37243-0493

                                     Clayburn Peeples
                                     District Attorney General
                                     110 South College Street
                                     Suite 200
                                     Trenton, TN 38382




OPINION FILED: ___________________


REVERSED AND REMANDED

PAUL G. SUMMERS,
Judge
                                      OPINION



      The appellant, Courtney Price, a.k.a. Courtney Robertson, pled guilty to

two counts of the illegal sale of a controlled substance. He was sentenced as a

Range I offender and placed in the Community Corrections Program for four

years on each count, to be served concurrently. The trial court subsequently

ordered the appellant arrested because he had violated his community

corrections sentence by failing to obtain employment and by failing three drug

screening tests. Despite the appellant’s violation of his community corrections

sentence, the trial court ordered that he be reinstated to the Community

Corrections Program and that he find full-time employment by a certain date.

Shortly thereafter, the trial court ordered the appellant arrested because he failed

to appear at his hearing to show that he had obtained employment. The trial

court then revoked the appellant’s community corrections sentence and

resentenced him to six years in the Tennessee Department of Correction,

thereby increasing his original sentence from four years to six years.



       On appeal, the appellant does not challenge the trial court’s finding that

he violated the conditions of his community corrections sentence. He does,

however, challenge the trial court’s decision to enhance his sentence from four

years to six years, after his initial sentence was revoked. We respectfully

reverse the trial court’s judgment.



       The appellant argues that because “the trial court did not set out any

enhancement factors on the record and the State did not file an enhancement

notice, it can be presumed that the trial court found no enhancement factors.”

Therefore, he contends that the trial court erred by increasing his sentence; and

his original sentence should be reinstated based on the record before this Court.




                                        -2-
       The state argues that Tenn. Code Ann. § 40-36-106(e)(4) (Supp. 1994)

permits the trial court to “resentence the [accused] to any appropriate sentencing

alternative, including incarceration, for any period of time up to the maximum

sentence provided for the offense committed.” Also, the state acknowledges that

“the trial court failed to state the mitigating and enhancement factors relied upon

in the record, and that the presumption of correctness given to the trial court’s

decision on appeal is inappropriate in this case.” However, the state maintains

that a de novo review of the record indicates that enhancement factors exist

which justify the appellant’s new sentence.



       Although a de novo review of the sparse record that exists in this case

certainly indicates that the appellant’s enhanced sentence is warranted, this

Court must follow the Tennessee Criminal Sentencing Reform Act of 1989 and

the Community Corrections Act. When a trial court enhances a defendant’s

initial sentence, it “shall include specific findings of fact upon which application of

the sentencing principles were based” and must state on the record the reasons

for imposing a new sentence. Tenn. Code Ann. §§ 40-35-209(c) and -210(f)-(g)

(Supp. 1994) (emphasis added). Although the review of sentences in this Court

is de novo, the trial court must still comply with procedures mandated by these

statutes during a sentencing hearing. State v. Ervin, 939 S.W.2d 581 (Tenn.

Crim. App. 1996); State v. Patterson, No. 02C01-9308-CC-00174 (Tenn. Crim.

App. at Jackson, May 25, 1994); State v. Batts, No. 01C01-9210-CR-00326

(Tenn. Crim. App. at Nashville, Feb. 18, 1993); State v. Gauldin, 737 S.W.2d
795, 798 (Tenn. Crim. App. 1987).



       The transcript of the sentencing hearing is barely two pages. The trial court

summarily sentenced the appellant to six years, without indicating in the record

any legal basis for the increased sentence and without making any

findings of fact.




                                           -3-
      Consequently, we reverse the judgment of the trial court and remand this

case for a new sentencing hearing that comports with the Tennessee Criminal

Sentencing Reform Act of 1989, Tenn. Code Ann. § 40-35-101 et seq.




                                         ______________________________
                                         PAUL G. SUMMERS, Judge


CONCUR:




______________________________
DAVID H. WELLES, Judge




______________________________
JOE G. RILEY, Judge




                                      -4-